816 F.2d 1501
In re ALLSTAR BUILDING PRODUCTS, INC., Debtor.OVERHEAD DOOR CORPORATION, Plaintiff-Appellant,v.ALLSTAR BUILDING PRODUCTS, INC., Defendant-Appellee.
No. 86-7011.
United States Court of Appeals,Eleventh Circuit.
April 29, 1987.

Mayer W. Perloff, Reid, Perloff & Doyle, Mobile, Ala., for plaintiff-appellant.
Barry A. Friedman, Mobile, Ala., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Alabama.(Opinion February 17, 1987, 11 Cir., 1987, 809 F.2d 1534)
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc without oral argument on a date hereafter to be fixed.  The previous panel's opinion is hereby VACATED.